ITEMID: 001-100872
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: GRABOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Mr Mirosław Grabowski, is a Polish national who was born in 1987 and lives in Goleniów. He was represented before the Court by Mr J. Lachowicz, a lawyer practising in Szczecin. The Polish Government (“the Government”) were represented by their Agent, Mr J. Wołąsiewicz of the Ministry of Foreign Affairs.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 20 September 2006 the applicant was placed in pre-trial detention in the course of criminal proceedings against him.
On 17 November 2006 a bill of indictment was filed with the Szczecin District Court against eight persons including the applicant. After the bill of indictment had been filed, A.K., the applicant's commonlaw wife, was allowed to visit him in prison.
On 3 January 2007 A.K. applied to be allowed to visit the applicant in prison. On the same date the court refused her request.
The trial began on 11 January 2007.
On 12 January 2007 the applicant's lawyer asked the court to allow the applicant to have prison visits from A.K. On 23 January 2007 the Szczecin District Court refused the request and informed the applicant that at this stage of the proceedings he could not receive prison visits. The refusal was motivated by the need to secure the proper conduct of the proceedings. The proceedings concerned several co-accused and the process of gathering evidence had not been finished. Even though A.K. was not a witness in the proceedings it was not possible to allow her to visit the applicant, at least until the key witnesses in the proceedings had been heard.
On 5 February 2007 the applicant's lawyer complained to the Szczecin Court of Appeal and to the Ombudsman. He stressed that the applicant was being refused all prison visits and that the District Court had not specified the duration of this prohibition.
On 26 February 2007, on the applicant's appeal, the Court of Appeal informed him that the District Court was competent to decide on prison visits for the applicant.
A.K.'s further applications for permission to visit the applicant in prison of 12 February, 20 March, 27 March and 3 April 2007 were dismissed.
On 29 March 2007 the Ombudsman informed the applicant that the refusal of family visits in prison was due to the complicated nature of the proceedings and the fact that several co-accused were involved. It would further appear that as soon as all the witnesses in the proceedings had been heard, the applicant would be allowed prison visits.
At the hearing held on 20 April 2007 the court allowed A.K.'s motion and agreed that she could visit the applicant in prison. The applicant states that she visited him on 21 April 2007.
Subsequently, A.K. was allowed to visit the applicant on numerous occasions.
On 16 October 2007 the District Court convicted the applicant as charged. On 21 April 2008 the Szczecin Regional Court quashed the firstinstance judgment and remitted the case.
The applicant was released on bail on 17 July 2008.
The proceedings are pending before the court of first-instance.
The relevant domestic law and practice concerning detainees' right to receive visitors in remand centres are stated in the Court's judgment in the case of Gradek v. Poland, no. 39631/06, §§ 21-25, 8 June 2010.
